Zahe, C. J.

(orally):

The court is of the opinion the justice of the peace having reached the limit of his jurisdiction in adjudging that the defendant be imprisoned in the county jail for a period of six months, had no valid authority to adjudge *54that the defendant be further imprisoned in default of payment of the fine imposed and to that extent the judgment is void. It appears that the petitioner has already been imprisoned for a period of more than six months, and is consequently entitled to be discharged.
The writ is allowed and the petitioner discharged.